1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Applicant’s Amendment, filed 02/27/2020, is acknowledged.

3.  Claims 22-41 are pending 

4.  Restriction to one of the following inventions is required under 35 U.S.C. § 121:

Claims 22-26, 28, 31-36, 38 and 41, drawn to an fusion protein, classified in Class/subclass C07K 9/00, 2319/00 and 14/00.

Claims 27, 29, 30, 37, 39, and 40, drawn to an isolated polynucleotide sequence encoding the fusion protein, vectors and a method of producing; classified in Class C07H, subclass 21/00 and A61K 48/00.

The inventions are distinct, each from the other because of the following reasons:

5.  Groups I and II are different products.  fusion proteins and nucleic acids encoding the fusion protein  differ with respect to their structures and physicochemical properties; therefore each product is patentably distinct.  

Species Election

6.  Irrespective of whichever group applicant may elect, applicant is further required under 35 US 121 (1) to elect a single disclosed species to which claims would be restricted if no generic claim is finally held to be allowable and (2) to list all claims readable thereon including those subsequently added.  

If any of Groups I or II is elected, Applicant is required to elect:

(i) Applicant is required to elect a particular integrin binding peptide (e.g., SEQ ID NO: 1, SEQ ID NO: 4 or SEQ ID NO: 7) such as the one recited in claims 26, 32.  If applicant elects SEQ ID NO: 2, Applicant is further required to elect a specific amino acid for each and every Xaa position.  Applicant is further required to elect a specific targeted integrin (e.g., αvβ1, αvβ8 or α5β1) such as the one recited in claim 22. 

(ii) Applicant is required to elect a particular protein binding peptide binding to an antigenic factor (e.g., ANG, EGF, IL-6 receptor or VEGF receptor) such as the one recited in claim 22 and 32.  If Applicant elects VEGF receptor, Applicant is further required to elect a particular VEGF receptor (e.g., SEQ ID NO: 10 or D1-D7 of a VEGF receptor) such as the on recited in claim 36.

(iii) Applicant is required to elect whether the fusion protein with or without a linker.

These are distinct species because their structures and modes of action are different which, in turn, address different therapeutic endpoints. In addition, these species are not obvious variants of each other based on the current record.

 7.  Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.

There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
  
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.

Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 

8.  Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


January 6, 2022
/MAHER M HADDAD/            Primary Examiner, Art Unit 1644